MEMORANDUM **
Kevin Ickes, a former California state prisoner, appeals pro se the district court’s summary judgment for defendants in his action alleging deliberate indifference to his serious medical needs and violations of his equal protection rights and the Americans with Disabilities Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the grant of summary judgment, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and affirm for the reasons stated by the magistrate judge’s report and recommendation dated July 18, 2000, and adopted by the district court’s September 26, 2000, order.
Ickes’ remaining contentions have been considered and rejected.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.